Registration No. 333-45164 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PEOPLES BANCORP (Exact name of Registrant as specified in its charter) Indiana 35-1811284 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 212 West Seventh Street Auburn, Indiana 46706 (Address of Principal Executive Offices) (Zip Code) THREE RIVERS FINANCIAL CORPORATION STOCK OPTION AND INCENTIVE PLAN (AS ASSUMED BY PEOPLES BANCORP) AND THE 1 INCENTIVE PLAN (Full title of the plan) MAURICE F. WINKLER, III Copy to: President CLAUDIA V. SWHIER, ESQ. Peoples Bancorp Barnes & Thornburg LLP 212 West Seventh Street 11 S. Meridian Street Auburn, Indiana 46706 Indianapolis, Indiana 46204 (Name and address of agent for service) Telephone number, including area code, of agent for service: (260) 925-2500 DEREGISTRATION OF UNSOLD SECURITIES Peoples Bancorp (the “Registrant”) is filing this Post-Effective Amendment No. 1 to Form S-8 to deregister all shares of the Registrant’s common stock, $1.00 par value per share, that remain unsold as of the date hereof under the Registration Statement on Form S-8 (File No. 333-45164) filed on September 5, SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Auburn, and the State of Indiana, on this 26th day of March, 2008. PEOPLES BANCORP By /s/ Maurice F. Winkler, III Maurice F. Winkler, III President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. March 26, 2008 G. RICHARD GATTON, CHAIRMAN OF THE BOARD AND DIRECTOR* March 26, 2008 MAURICE F. WINKLER, III, PRESIDENT, CHIEF EXECUTIVE OFFICER AND DIRECTOR* March 26, 2008 STEVEN H. CARYER, VICE PRESIDENT, CHIEF FINANCIAL OFFICE* March 26, 2008 BRUCE S. HOLWERDA, DIRECTOR* March 26, 2008 ERICA D. DEKKO, DIRECTOR* March 26, 2008 DOUGLAS D. MARSH, DIRECTOR* March 26, 2008 STEPHEN R. OLSON, DIRECTOR* March 26, 2008 JOHN C. THRAPP, DIRECTOR* *By: /s/ Maurice F. Winkler, III Maurice F. Winkler, III Attorney-In-Fact
